Citation Nr: 0613165	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-03 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin condition, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1946 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision.  The 
veteran filed a notice of disagreement (NOD) in October 2002.  
The RO issued a statement of the case (SOC) in January 2003 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later that month.

In February 2004, the Board remanded the matter on appeal to 
the RO for further action.  After completing the requested 
action, the RO continued its denial of service connection for 
a skin condition, to include as due to due to exposure to 
ionizing radiation (as reflected in a February 2005 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.
 
In May 2006, the undersigned Veterans Law Judge granted the 
veteran's representative's motion to advance this case on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900 (2005).

For the reason expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC. VA will notify the veteran 
when further action, on his part, is required.


REMAND

In a March 2005 letter, the veteran requested the opportunity 
to testify during a video conference hearing before a 
Veterans Law Judge.

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules video conference hearings 
between the RO and the Board, a remand of this matter to the 
RO is necessary.
 
Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge pursuant to the veteran's March 
2005 request.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2005).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



